Case 8:17-cv-02942-PWG Document 96-1 Filed 07/17/20 Page 1 of 2




           EXHIBIT A
                 Case 8:17-cv-02942-PWG Document 96-1 Filed 07/17/20 Page 2 of 2
DepartmentofHomefand Security                               F      I 797C N • f A t•
U.S. Chlzenship and tmmigrution Services                      orm .. . , · ObCe O ·· C 108
W .tlli.1 llbl       I .      ! 11 .     .                                                      l I       T -ii   II    li               IR II Ill

ffi:ijs N~T~CE DQES Ntji: ~~T ANY lMMi,~~!!'.§rf~·~~tus tj~' ~~8~~~!~ : : J

            NO'.ftCr. T\'Pt                                                                             NOO'lC.tfMtt
            Reje..;tion Notk~                                                                           July03,2020
            CASK'TY1't:
            1•821 D, Consfd.emtlon of Del'eft'ed Aetlon tot Childhood Arrival!!'
                                                    RtCl;l\'t:t) llh"fe            DAT£ or DlttTH
                                                    June 29, 2020



            CIO 1/\MARA A. fRENCH
            46nZNDAVE
            DETROtT, Ml 4$201

            111is fs in refcreiu::~ to 1be I-till D. Consld.iratkm or Pefemd Action far Chlldhood Arrivals, y()IJ sul>ndtwd. Your t-3211),
            fc~. and uny supporting. documcn11.Ulon is bein& returned to you for the following re.iaoo(s};

            USCIS is no longer ncccpting initml re{lue:MS f'or Coosidemtion of Oef<:md Action for Chil<Jhood Atrivala (Fotm 1-8.21 D.}
            n»d acemnpaoying applkations for Employment Aulhorizndon (form f•76S} and Fonn 1.:765 Work1d1«1s (f•765W8) from
            rndivfduals who have ~vcr bf/fore bCffl granted fkfemid :acllon nndcr OACA.
           lf:you $Ubmiued a Q..USO Authotlza1ion for Credit Card Tmn!iacifon, your submitted (J. 1450 has been destroyed..
           fr you hav~ q~tions._pleast visl! the USCI.S Contaa Dmter nt }\'roV,Ufil:!~,&9Yf£QQfll£~ to tonni:ct with a llv~ US.CJ$
           rt.J)rcsorttnuvc m .Enghsh or Sprnmh.
           lfyoo l:mve nny qucstion!I ot eommenl!l n:$3rdifit! rhfa noti~ or '11c MUM of your CM~. ple$St tootact !hr.: USC{S Contact
           Ccn1er,
           You will wnotifie!J sep'llriUcly atxmt any 01herc.ase you may have l'ik.d.




           tJSCIS 0FF1CF. ADDRESS                                                         USCIS CONTACT CENTER NUMBER
          users                                                                           (800)375-,5283
          P. 0 . Box 57$7                                                                 ATTORNEY COPY
          Chicago, 1L 60680•'7.S?

                                                                                              IIIIIIIIHIIHIHI
                                                                                     BIN# t$02211
